Dear Representative Rauch:
This letter is in response to your question asking:
         In the definition of "tax revenues" contained in subdivision (5) of subsection 1 of section  137.073, RSMo, does the phrase "the actual receipts from ad valorem levies on all classes of property" include receipts from ad valorem levies on property assessed by the state or is it limited to receipts from ad valorem levies on property which is assessed locally?
Recently, the Governor approved Senate Committee Substitute for Senate Bill No. 152, Eighty-Third General Assembly, First Regular Session. Section 137.073.1(5) of the new bill specifically includes state assessed property in the definition of the term "tax revenues". Thus, the tax revenues referred to include receipts from both state and locally assessed property.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General